Case 2:19-cv-03365-DRH-SIL Document 55-13 Filed 05/11/20 Page 1 of 7 PagelD #: 1112

EXHIBIT C
Case 2:19-cv-03365-DRH-SIL Document 55-13 Filed 05/11/20 Page 2 of 7 PagelD #: 1113

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION

APTIVE ENVIRONMENTAL, LLC,

Plaintiff,

‘ No.: 2:19-cv-03365-SJF-SIL
VILLAGE OF EAST ROCKAWAY,
NEW YORK,

(On COA UG GP? WO2 CO) 6) OR I

Defendant.

RESPONSES TO PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS
TO DEFENDANT, THE VILLAGE OF EAST ROCKAWAY, NEW YORK |

Defendant Incorporated Village Of East Rockaway, New York (“Village”) hereby

responds as follows:

INTERROGATORIES
INTERROGATORY NO. 1:
Identify all documents, witness statements, studies, analyses, data, accounting reports,
legislative findings, police reports, Village Clerk memoranda, or other information of any kind
upon which the Village relied or which it consulted to determine the $200 Fee amount.

RESPONSE:

Other than the work product of the Village Attorney, no such documents exist.
INTERROGATORY NO. 2:
Identify each Village employee, Village representative, Village official, or third party

involved or consulted by the Village in determining the $200 Fee amount, providing the contact

information of each,

RESPONSE:

John E. Ryan, Village Attorney.
Case 2:19-cv-03365-DRH-SIL Document 55-13 Filed 05/11/20 Page 3 of 7 PagelD #: 1114

INTERROGATORY NO. 3:

Identify every background check service and private investigator service, and the fees
charged by each for an individual background check, that were considered by the Village in
determining the $200 Fee amount.

RESPONSE:
Other than the work product of the Village Attorney, none.

INTERROGATORY NO. 4:

Describe in detail each step involved in the Village Clerk’s processing of and decision to
approve or deny a solicitor license application.

RESPONSE:

The Village Clerk has not yet approved or denied a solicitation license application under

the amended Code.

INTERROGATORY NO. 5:

 

Identify each expense incurred by the Village in processing, investigating, and denying a

solicitor license application, listing the approximate dollar amount of each.
RESPONSE:

(a) | Criminal background check ($100)

(b) _Intake/review of application, etc. ($50 to $75)

(c) Maintenance of No-Knock List ($50 to $75)
(d) Enforcement ($50 to $75)

INTERROGATORY NO. 6:

 

Identify each expense incurred by the Village in processing, investigating, and approving
a solicitor license application, listing the approximate dollar amount of each.
RESPONSE:

See Response to Interrogatory No. 5, supra.

2
Case 2:19-cv-03365-DRH-SIL Document 55-13 Filed 05/11/20 Page 4 of 7 PagelD #: 1115

INTERROGATORY NO. 7:

Describe in detail each difference between the current version of the Village Code Chapter
171 and the current version of Chapter 47 of the Village Code of Floral Park, New York.
RESPONSE:

There are no substantive differences between the two Codes. Both Codes were based upon

the “model code” provided by Plaintiff's former counsel, Jeremy Fielding, Esq.

INTERROGATORY NO. 8:

Identify any calls to the East Rockaway or Town of Hempstead Police Department for
service in response to door-to-door solicitation in East Rockaway, including (1) the date and time

of the call; (2) whether the call resulted in any action taken by the police; and (3) the nature of any
action taken by the police (e.g., arrest, citation, etc.)

RESPONSE:

Neither the Village of East Rockaway nor the Town of Hempstead have a police

department.
INTERROGATORY NO. 9: ,
Describe in detail the process undertaken by the Village in drafting and amending Chapter

171 of the Village Code in 2019. Include in your own answer each person involved in the drafting

and amendment process, as well as a description of his/her involvement.

RESPONSE:

The Village Attorney. See Response to Interrogatory No. 7, supra.

RESPONSE TO REQUESTS FOR PRODUCTION

1. Other than the work product of the Village Attorney, no such documents exist.
2. Other than the work product of the Village Attorney, no such documents exist.
3. No such documents exist.
Case 2:19-cv-03365-DRH-SIL Document 55-13 Filed 05/11/20 Page 5 of 7 PagelD #: 1116

10.

11.

10.

11.

12.

13.

No such documents exist.

Other than the work product of the Village Attorney, no such documents exist.

No such documents exist. The “twenty-five dollar process fee” was mistakenly included
in the amended Code. This scrivener’s error will be eliminated when the Code is re-
amended next month.

No such documents exist as no solicitation licenses were sought or issued in 2018.

No such documents exist as no solicitation licenses were sought or issued in 2019.

Other than the work product of the Village Attorney, no such documents exist.

No such documents exist.

Other than the work product of the Village Attorney, no such documents exist.

RESPONSE TO REQUESTS FOR ADMISSIONS
Admit.

Deny.
Admit.
Deny.
Deny.
Deny.
Deny.
Deny.
Admit.
Admit.
Deny.
Deny.

Admit.
Case 2:19-cv-03365-DRH-SIL Document 55-13 Filed 05/11/20 Page 6 of 7 PagelD #: 1117

14. Admit.
15. Admit.
16. Admit.

Dated: January 6, 2020

Respectfully submitted,

Qu tO

wt . Ryan (JR 3995)
RYAN, BRENNAN & DONNELLY LLP
Attorneys for Defendant
VILLAGE OF EAST ROCKAWAY,
NEW YORK
131 Tulip Avenue
Floral Park, New York 11001
(516) 328-1100
Case 2:19-cv-03365-DRH-SIL Document 55-13 Filed 05/11/20 Page 7 of 7 PagelD #: 1118

CERTIFICATE OF SERVICE
Thereby certify that on January 6, 2020 a true and correct copy of the above and foregoing
RESPONSES TO PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO
DEFENDANT, THE VILLAGE OF EAST ROCKAWAY, NEW YORK was served on all
counsel of record via electronic mail on January 6, 2020 as follows:

Via Electronic Mail
ecowan@lynilp.com

LYNN PINKER COX & HURST, LLP
2100 Ross Avenue, Suite 2700

Dallas, Texas 75201

(214) 981-3800

Attorneys for Plaintiff
Aptive Environmental, LLC

Dp- EL
(/ John E. Ryan J
